UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13D Under the Securities Exchange Act of 1934 CMG HOLDINGS, INC. (Name of Issuer) Common stock, $0.001 par value (Title of Class of Securities) 125749101 (CUSIP Number) Jerry Gruenbaum, Esq. SEC ATTORNEYS, LLC 980 Post Road East Westport, CT 06880 203-222-9333 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May30, (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box £ CUSIP No. 125749101 Page 2 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities only) Alan Morell Not Applicable 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 7. SOLE VOTING POWER 10,107,000 SHARES BENEFICIALLY 8. SHARES VOTING POWER 0 OWNED BY EACH REPORTING 9. SOLE DISPOSITIVE POWER 10,107,000 REPORTING PERSON WITH 10. SHARES DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10,107,000 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 23.84 14. TYPE OF REPORTING PERSON IN CUSIP No. 125749101 Page 3 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON (Entities only) James Ennis Not Applicable 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) (b) X 3. SEC USE ONLY 4. SOURCE OF FUNDS OO 5. CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 7. SOLE VOTING POWER 2,500,000 SHARES BENEFICIALLY 8. SHARES VOTING POWER 0 OWNED BY EACH REPORTING 9. SOLE DISPOSITIVE POWER 2,500,000 REPORTING PERSON WITH 10. SHARES DISPOSITIVE POWER 0 11. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,500,000 12. CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES 13. PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 5.89 14. TYPE OF REPORTING PERSON IN CUSIP No. 125749101 Page 4 SCHEDULE 13D Item 1. Security and Issuer Title: Common stock, $0.001 par value (the "Shares") Issuer: CMG Holdings, Inc (the “Issuer”) Address: 5601 Biscayne Boulevard, Miami, FL Item 2. Identity and Background (a) Name: The name of the reporting persons filing this Schedule 13D is Alan Morell and James Ennis. (b) Business Address: Mr. Morell's and Mr. Ennis' business address is: 5601 Biscayne Boulevard, Miami, FL 33137. (c) Present principal occupation: The following table sets forth information regarding Mr. Morell and Mr. Ennis and their relationship to CMG Holdings, Inc. Name Age Position Alan Morell 60 Chief Executive Officer & Board Chairman James J. Ennis 39 Chief Financial Officer& Director Alan Morell.Mr.
